Exhibit 10.1

WAIVER

THIS WAIVER (this “Waiver”) is made as of February         , 2018

AMONG:

BIOAMBER SARNIA INC.

as Borrower

-and-

THE LENDERS PARTY HERETO

-and-

COMERICA BANK

as Agent

BACKGROUND

WHEREAS pursuant to a loan agreement dated as of June 20, 2014, as amended by a
waiver and first amending agreement dated May 12, 2015, a waiver, consent and
second amending agreement dated August 9, 2016, a waiver and third amending
agreement dated September 26, 2017, and a waiver and fourth amending agreement
dated January 25, 2018 (the “WFAA”), among the parties hereto, the Secured
Parties agreed to make certain credit facilities available to the Borrower for
the purposes set forth therein on and subject to the terms and conditions set
forth therein (collectively, the “Loan Agreement”);

AND WHEREAS the Borrower has requested that the Secured Parties waive compliance
with the covenants and agreements set out in Section 9.3.35 of the Loan
Agreement (as set out in Section 3.1(f) of the WFAA) and the Secured Parties are
prepared to grant such waiver on and subject to the terms and conditions set out
in this Agreement.

NOW THEREFORE in consideration of the mutual obligations contained herein and
for other consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Unless otherwise defined herein, words and expressions defined or given extended
meanings in the Loan Agreement are used with the same respective defined or
extended meanings in this Waiver.



--------------------------------------------------------------------------------

1.2 Reference to Agreements

Each reference in this Waiver to any agreement or document (including this
Waiver and any other defined term that is an agreement) shall be construed so as
to include such agreement or document (including any attached schedules,
appendices and exhibits) and each change thereto made at or before the time in
question.

 

1.3 Headings, etc.

The division of this Waiver into Articles, Sections and Subsections and the
insertion of headings are for the convenience of reference only and shall not
affect the construction or interpretation of this Waiver. The terms “this
Waiver”, “hereof’, “hereunder” and similar expressions refer to this Waiver and
not to any particular Article, Section, Subsection, paragraph, subparagraph,
clause or other portion of this Waiver.

 

1.4 Grammatical Variations

In this Waiver, unless the context otherwise requires, (a) words and expressions
(including words and expressions (capitalized or not) defined, given extended
meanings or incorporated by reference herein) in the singular include the plural
and vice versa (the necessary changes being made to fit the context), (b) words
in one gender include all genders and (c) grammatical variations of words and
expressions (capitalized or not) which are defined, given extended meanings or
incorporated by reference in this Waiver shall be construed in like manner.

ARTICLE 2

WAIVER

 

2.1 Waiver

Subject to Article 3 and the other terms and conditions in this Waiver, the
Secured Parties party hereto, constituting the Agent and all of the Lenders,
hereby waive (the “February 2018 Waiver”) compliance by the Borrower with the
covenants and agreements set out in Section 9.3.35 of the Loan Agreement (as set
out in Section 3.1(f) of the WFAA).

The February 2018 Waiver is only in respect of those matters expressly referred
to in this Section 2.1 and shall not in any way be construed as a consent to, or
a waiver of, any other condition, matter or provision relating to, or contained
in, the Loan Agreement or any other Secured Document.

 

2.2 Validity

The February 2018 Waiver shall be void and of no force or effect if any of the
conditions set forth in Article 3 are not satisfied, fulfilled or otherwise met
to the satisfaction of all of the Secured Parties, in which event the Secured
Parties shall be deemed never to have given the February 2018 Waiver.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO WAIVER

 

3.1 Conditions Precedent

The February 2018 Waiver shall not become effective unless the Agent confirms in
writing (the “Effective Date”) to the Borrower and the Secured Parties that the
conditions precedent set forth in this Section 3.1 have been satisfied,
fulfilled or otherwise met to the satisfaction of all of the Secured Parties:

 

  (a) the Agent receives a duly executed original (or facsimile or pdf copy) of
this Waiver signed by each party hereto;

 

  (b) this Waiver shall be contemplated by and the subject of the opinions to be
delivered by the Borrower to the Secured Parties in connection with the
transactions contemplated by the WFAA, as the Agent, in its judgment, may
require;

 

  (b) the Borrower obtains and delivers to the Secured Parties the consent (the
“Mitsui Consent”) of Mitsui & Co., Ltd. (“Mitsui”), which Mitsui Consent
(i) shall be delivered concurrent with the Mitsui consent contemplated by
Section 4.1 of the WFAA by no later than February 9, 2018, and (ii) shall be
contemplated in and the subject of any opinions delivered by Mitsui to the
Secured Parties in connection with the transactions contemplated by the WFAA, as
the Agent, in its judgment, may require;

 

  (c) by not later than 2:00 pm on February 9, 2018, the Borrower shall have
delivered to the Secured Parties an extended cash flow projection (the “2018
Cash Flow Projection”) which sets out the cash flow projections for the Borrower
and BioAmber (compiled both individually and on a consolidated basis) from
February 9, 2018, to the end of December 2018, reviewed by the Secured Parties’
Consultant with respect to the reasonableness of the underlying assumptions, and
which shall be (i) accompanied by detailed line item descriptions and
documentation supporting the disbursements and assumptions contained therein,
(ii) in substantially the same form and on the same basis as the Initial Cash
Flow Projection attached as Schedule “A” to the WFAA, and (iii) in form and
substance satisfactory to the Secured Parties; and

 

  (c) the Borrower delivers to the Agent such other agreements, documents and
instruments as the Agent may, in its judgment, require.

 

3.2 Termination Events

The failure of the Borrower to satisfy, fulfill or otherwise meet to the
satisfaction of all of the Secured Parties each of the conditions noted in this
Section 3.2 shall constitute a termination event (each a “Termination Event”)
and upon the occurrence of a Termination Event the 2018 Waiver shall be void and
of no force or effect and the Secured Parties shall be deemed never to have
given the February 2018 Waiver:

 

3



--------------------------------------------------------------------------------

3.2.1 On or before March 15, 2018, the Borrower shall have raised cash in an
amount sufficient to enable it to maintain its ordinary course operations until
June 30, 2018, as demonstrated to the Secured Parties in the Weekly Cash Flow
Projection contemplated by Section 9.1.1(l) of the Loan Agreement (as set out in
Section 3.1(c) of the WFAA), which Weekly Cash Flow Projection is to be
delivered on March 15, 2018 and otherwise in accordance with the provisions of
the Loan Agreement and the WFAA;

3.2.2 Commencing on February 9, 2018, and on each and every week thereafter, in
connection with the delivery of the Weekly Cash Flow Projections contemplated by
section 9.1.1(l) of the Loan Agreement (as set out in Section 3.1(c) of the
WFAA) the Borrower shall provide to the Secured Parties detailed line item
descriptions of each and every disbursement contained in such Weekly Cash Flow
Projection;

3.2.3 By not later than June 30, 2018, the Borrower shall have closed a
Transaction (as defined below) acceptable to the Secured Parties in all
respects. For the purposes of this Waiver, “Transaction” means (i) an equity
financing, refinancing or other investment or addition of capital, (ii) a joint
venture, partnership, merger or other business combination, (iii) an asset sale,
or, (iv) any combination the above.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of the Borrower

The Borrower represents and warrants to and in favour of each of the Secured
Parties as follows:

4.1.1 The representations and warranties made by it to the Secured Parties under
Article 8 of the Loan Agreement are true, accurate and complete in all material
respects (except to the extent any such representation or warranty is already
qualified by materiality, in which case it must be true and correct in all
respects) as if they were made both on the date of execution and delivery hereof
and on the Effective Date with references therein to the Transaction Documents
or a Transaction Document shall be construed so as to include this Waiver, and
such representations and warranties are hereby so repeated, it being understood
that to the extent such representations and warranties relate solely to a
specifically identified earlier date they need only be true and correct as of
such earlier date.

4.1.2 No Default or Event of Default shall have occurred and is continuing
(except for Defaults and Events of Default described in the WFFA) or will result
from giving effect to the February 2018 Waiver.

4.1.3 All of the representations and warranties contained in this Article 4 are
true and correct on and as of the date of execution and delivery hereof and on
the Effective Date.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

CONFIRMATIONS AND COVENANTS OF THE BORROWER

 

5.1 Confirmations

5.1.1 This Waiver is not intended by the parties to, and shall not constitute, a
payment, discharge, satisfaction or novation of any obligation of the Borrower
to the Secured Parties, including the whole or any item or part of the Secured
Obligations.

5.1.2 The Borrower ratifies and confirms its Secured Obligations and confirms
and agrees that its Secured Obligations continue in full force and effect
without amendment, restatement, supplement, variation, novation or other change,
except to the extent expressly waived herein, and is binding upon it.

5.1.3 The execution, delivery and effectiveness of this Waiver shall not in any
manner whatsoever reduce, release, discharge, impair or otherwise prejudice or
change the rights of the Secured Parties, including the whole or any item or
part of the Secured Obligations, arising under, by reason of or otherwise in
respect of any Secured Documents to which the Borrower is a party, except to the
extent expressly set out herein.

5.1.4 The execution, delivery and effectiveness of this Waiver shall not, except
as previously provided herein, operate as or in any way be construed as a
consent to, or a waiver of, any other matter or provision relating to, or
contained in, the Loan Agreement or any other Secured Document to which the
Borrower is a party.

5.1.5 The Borrower confirms and agrees that the postponements and other
obligations expressed to be binding on it under or pursuant to the Loan
Agreement and other Secured Documents to which the Borrower is a party be
unaffected by and shall be binding upon the Borrower and continue in full force
and effect, inter alia, securing the Secured Obligations of the Borrower, and
the entry into effect of this Waiver shall not in any manner whatsoever reduce,
release, discharge, terminate, impair or otherwise prejudice or change the
rights of the Secured Parties arising under, by reason of or otherwise in
respect of such postponements and other obligations constituted by the Loan
Agreement and other Secured Documents to which the Borrower is a party.

5.1.6 The Borrower confirms and agrees that the Liens, postponements and
subordinations expressed to be granted by the Borrower in favour of the Secured
Parties under the Loan Agreement and other Secured Documents to which the
Borrower is a party as security for the Secured Obligations (the “Existing
Security”) shall be binding upon it and the Collateral (as defined in each
Secured Document to which the Borrower is a party) and shall be unaffected by
and shall continue in full force and effect notwithstanding this Waiver, and the
execution and delivery of this Waiver shall not in any manner whatsoever reduce,
release, discharge, terminate, impair or otherwise prejudice or change the
rights of the Secured Parties arising under, by reason of or otherwise in
respect of the Loan Agreement and other Secured Documents to which the Borrower
is a party.

5.1.7 The Borrower ratifies and confirms its obligations under the Loan
Agreement and other Secured Documents to which the Borrower is a party and
agrees that its obligations under the Loan Agreement and other Secured Documents
to which the Borrower is a party continue in full force and effect without
change and is binding upon the Borrower.

 

5



--------------------------------------------------------------------------------

5.1.8 The Borrower ratifies and confirms the Loan Agreement and other Secured
Documents to which the Borrower is a party and its Existing Security and
confirms and agrees that its Existing Security continues in full force and
effect without change, and each of the Loan Agreement and other Secured
Documents to which the Borrower is a party and the Existing Security is binding
upon the Collateral (as defined in each applicable Secured Document to which the
Borrower is a party), and continues to secure the obligations expressed to be
secured thereby.

5.1.9 The Borrower hereby confirms that it has no claim for set-off,
counter-claim or damages on any basis whatsoever against the Agent or any of the
Secured Parties and the Borrower hereby releases and forever discharges the
Agent and each of the Secured Parties, and the Agent’s and each of the Secured
Parties’ employees, officers, directors, agents and advisors and their
representatives and successors from any and all manner of actions, causes of
actions, suits, contracts, claims, demands, damages, costs and expenses of any
nature or kind whatsoever, whether known or unknown, suspected or unsuspected
whether at law or in equity, which the Borrower ever had or now have or which
the Borrower or its administrators, officers, agents, successors and assigns
hereafter can, shall or may have or by reason of any cause, matter or thing
whatsoever existing up to the present time and relating to this Waiver, the Loan
Agreement, the other Loan Documents, the Secured Obligations, the Guarantees,
the Sponsors Security Documents, or the Agent’s or the Secured Parties’ actions,
errors or omissions with regard thereto.

ARTICLE 6

GENERAL

 

6.1 Further Assurances

The Borrower shall, at its own expense, do, make, execute or deliver all such
further acts, documents and things in connection with this Waiver as the Agent
may reasonably require for the purpose of giving effect to this Waiver, all
promptly following the request of the Agent.

 

6.2 Fees & Expenses

The Borrower shall promptly following the request by the Agent, reimburse the
Agent and the Lenders on a full indemnity basis for all reasonable out-of-pocket
fees, costs and expenses incurred by the Agent and the Lenders (including fees,
costs and expenses of Lenders’ Counsel) in connection with this Waiver and the
transactions contemplated herein.

 

6.3 Benefit & Burden

This Waiver shall enure to the benefit of and be binding upon the parties
hereto, their respective successors and each assignee of some or all of the
rights or obligations of the parties under the Loan Documents permitted by
Section 12.10 of the Loan Agreement.

 

6



--------------------------------------------------------------------------------

6.4 Loan Document

This Waiver shall constitute a Loan Document.

 

6.5 Counterparts

This Waiver may be executed in any number of counterparts, each of which shall
be deemed to be an original and all of which taken together shall be deemed to
constitute one and the same agreement, and it shall not be necessary in making
proof of this Waiver to produce or account for more than one such counterpart.
Transmission of a copy of an executed signature page of this Waiver by facsimile
or e-mail in pdf format by one party hereto to each other party hereto, shall be
as effective as delivery of an original manually executed counterpart hereof to
each other party hereto.

 

6.6 Governing Law

This Waiver shall be governed by, and construed and interpreted in accordance
with, the laws in force in the Province of Ontario, including the federal laws
of Canada applicable therein, but excluding choice of law rules. Such choice of
law shall, however, be without prejudice to or limitation of any other rights
available to the Secured Parties under the laws of any jurisdiction where the
Borrower or its property may be located.

[The Remainder of this Page is Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed

 

BIOAMBER SARNIA INC. By:  

 

    Name:     Title:

 

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

COMERICA BANK, as Agent By:  

 

    Name:     Title: By:  

 

    Name:     Title:

 

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

 

    Name:     Title: By:  

 

    Name:     Title:

 

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as Lender By:  

 

    Name:     Title: By:  

 

    Name:     Title:

 

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

FARM CREDIT CANADA, as Lender By:  

 

    Name:     Title: By:  

 

    Name:     Title: